Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-9 and 11-13 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-9 and 11-13 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 8, and 9, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:   resource information about resources wherein: receive task information, wherein the task information specifies at least a plurality of process objects which are each supplied to one or more processes; specify, based on the task information, processes to which the process objects are supplied;  specify, based on the specified processes, resources that are used for carrying out the processes;  create a schedule, wherein the schedule comprises details relating to: periods in which the processes are carried out; and the resources for carrying out the processes, wherein the schedule is optimized with respect to an optimization aim; determine a capacity utilization value for at least one resource;  compare the capacity utilization value with a reference value; and  in accordance with a defined deviation of the capacity utilization value, a notification regarding the deviation.   


Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8, and 9 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to identifying a bottlenecks in schedules for carrying out a plurality of tasks using resources which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “database”, “receiving unit”, “a control and computing unit”, “output unit”, and “non-transitory readable medium”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-7, and 11-13 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8, and 9 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8, and 9 includes various elements that are not directed to the abstract idea. These elements include “system”, “database”, “receiving unit”, “a control and computing unit”, “output unit”, and “non-transitory readable medium” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0084-0088] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 2-7, and 11-12 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2017/0185943 (hereinafter Wang) in view of Bittmann et al. US 2020/0005222 (hereinafter Bittmann). 

	
Regarding Claim 1: 

Claim 1 (Currently Amended): A computer system comprising: 
a database or a plurality of databases in which resource information about resources is stored; a receiving unit;  a control and computing unit; and an output unit; (Wang Fig. 1) 
wherein the control and computing unit is configured to: cause the receiving unit to receive task information, wherein the task information specifies at least a plurality of process objects which are each supplied to one or more processes; (Wang [0026], “a production order database 116 may be utilized to store specific order information that has been received from customers or other order sources. Such production orders may include required quantity of produced goods, a start time and deadline of each order, and other order parameters specified by the customer”.)
specify, based on the task information, processes to which the process objects are supplied;  specify, based on the specified processes, resources that are used for carrying out the processes;  (Wang [0029], “aggregate the various types of data required for production processing of one or more production orders, in order to perform dynamic production scheduling that is optimized”. Wang [0030-0034], “retrieved order and thereby obtain any included data related to inventory resources … parse the retrieved order from the order hander 117, and access the human resource database 110 to verify a presence and availability of human resources …. (e.g., specific skill set) … a required set of machine resources … a variety of different production steps”.) 
create a schedule, wherein the schedule comprises details relating to: periods in which the processes are carried out; and the resources for carrying out the processes, wherein the schedule is optimized with respect to an optimization aim; (Wang, [0029], “the production schedule generator 102 is configured to aggregate the various types of data required for production processing of one or more production order, in order to perform dynamic production scheduling that is optimized”. Wang [0034], “once the verifiers 118-122 have confirmed availability of the various associated resource, a production schedule optimizer 124 enables dynamic allocation … the production schedule optimizer 124 enables dynamic allocation of such employees to different production steps at different times, to thereby positively influence an overall production efficiency, and associated profit”.  Wang [0038], “designed to provide an optimized production schedule within a timeframe, and having an efficiency and profit level, that would be beyond an ability of the human user of the production repository 104 to obtain with any realistic or feasible level of confidence and reliability within a similar timeframe”.  Wang [0064], “satisfies relevant constraints, and meetings threshold required for completing the production order, such as profitability, timeliness or quality”.)
determine a capacity utilization value for at least one resource;  compare the capacity utilization value with a reference value; and  (Wang [0062], “determine all options for machine resources that will have sufficient availability and capacity within the specified timeframe”. Wang [0079-0085], “a capacity constraint specifying that the machine used in each step must not exceed an available capacity …. Must be less than or equal to a quantity of available machine resource at the planning period … human resources a number of employees with skill set s and efficiency 1 must be less than or equal to  a capacity of each employee in a given production step. Wang [0042-0043]) but, specifically fails in accordance with a defined deviation of the capacity utilization value, cause the output unit to output a notification regarding the deviation.
However, Bittmann teaches the following limitations: 
in accordance with a defined deviation of the capacity utilization value, cause the output unit to output a notification regarding the deviation.  (Bittmann [0029], “ may set threshold values for triggering a modification to one or more worker workload schedule … threshold may be a number of standard deviations away from the mean calculated”. Battmann [0037], “may collect information standard deviation based on actual events and the collected and/or calculated metrics may be optimized using machine learning model. The server may then adjust threshold, re-assignment methods and/or criteria, rest periods, staff schedules … based on a consistent pattern of over-utilization of worker and/or underutilization”. Battmann [0042], “display unit for displaying graphical user interfaces”. Also, see [0023], “provide alerts and/or recommendation in real-time regarding an optimized workload distribution”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wang, to include the feature of determining a capacity value, as taught by Bittmann, in order to output a notification regarding the deviation based on the capacity utilization value (Bittmann [0023] & [0029]). This will improve scheduling task to the resources and workload balance (Bittmann [0038]).

	
Regarding Claim 2: 

Claim 2 (Currently Amended): Wang in view of Bittmann disclose the system of claim 1, Wang further teach wherein the control and computing unit is configured to:
 4sf-4386968Application No.: Not Yet AssignedDocket No.: 77705-20463.00 create a system of equations and/or inequalities based on the resource information and the task information; solve the system of equations and/or inequalities via an optimization method; and transform the solution into the schedule.   (Wang [0067-0085], “notations of table 1 are described and explained in more detail with associated operations of the production schedule generator ….. Equation 1 relates to maximizing business profit (see [0069])… equation 2 relates to production cost (see [0073]) … equation 3 deadline timeframe  (see [0075]) … equation 4 production quantities (see [0077]) … equation 5 capacity constraints (see [0079]) … equation 6 raw materials capacity (see [0080) … equation 7-8 resources constraint (see [0081-0082]) … the production schedule generator 102 may re-optimize the production schedule”. Also, see Fig. 2 element 210”) 
Regarding Claim 3: 

Claim 3 (Currently Amended): Wang in view of Bittmann disclose the system of claim 1, 
Wang further teach wherein the control and computing unit is configured to determine, for each resource used according to the schedule, a capacity utilization value for a defined period, wherein the defined period at least proportionally comprises periods for which the schedule has been created.  (Wang [0075-0076], “one constraint is that the production order must be finished before specified deadline”. Wang [0057], “production deadline … configured to utilize all resource-related data obtained by verifiers 118, 122, to thereby generate the optimized production schedule”. Wang [0067-0073], “a required quantity of machine resources at a planning period “j” for a step “t” is represented as RMAijt …. Represent a required quantity of human resources, in which each individual passes a skill “s” with efficiency level “1” to be deployed in planning period “j” for each step “t””.) 
Regarding Claim 4: 	

Claim 4 (Currently Amended): Wang in view of Bittmann disclose the system of claim 1, 
Wang further teach wherein the control and computing unit is configured to: 
determine, for each resource used according to the schedule, in a capacity utilization value, and compare the capacity utilization value with at least one reference value. (Wang [0062], “determine all options for machine resources that will have sufficient availability and capacity within the specified timeframe”. Wang [0081], “employees with skill set “s’ and efficiency level “1” must be less than or equal to a capacity of each employee in a given production step”.) 
Also, Bittmann teaches the following limitations: 
determine, for each resource used according to the schedule, in a capacity utilization value, and compare the capacity utilization value with at least one reference value.   (Bittmann [0029], “set threshold values for triggering a modification to one or more workers 105 workload schedule. Thresholds may include a threshold of 30% above average activity to identify an over-utilized worker 105 or group, and a threshold of 20% below average activity to identify an underutilized worker 105 or group, although other thresholds may be established as well”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wang, to include the feature of determining a capacity value, as taught by Bittmann, in order to output a notification regarding the deviation based on the capacity utilization value (Bittmann [0023] & [0029]). This will improve scheduling task to the resources and workload balance (Bittmann [0038]).

Regarding Claim 5: 

Claim 5 (Currently Amended):  Wang in view of Bittmann disclose the system of claim 1, 
Bittmann further teach wherein the control and computing unit is configured to:   
Determine a degree of capacity utilization for each resource used according to the schedule;  Compare the degree of capacity utilization with an upper threshold value and/or with a lower threshold value; and (Bittmann [0029], “set threshold values for triggering a modification to one or more workers 105 workload schedule. Thresholds may include a threshold of 30% above average activity to identify an over-utilized worker 105 or group, and a threshold of 20% below average activity to identify an underutilized worker 105 or group, although other thresholds may be established as well”.)
List in one notification or in a plurality of notification those resources for which the degree of capacity utilization is greater than the upper threshold value or less than the lower threshold value.  (Bittmann [0029], “set threshold values for triggering a modification to one or more workers 105 workload schedule. Thresholds may include a threshold of 30% above average activity to identify an over-utilized worker 105 or group, and a threshold of 20% below average activity to identify an underutilized worker 105 or group, although other thresholds may be established as well”. Bittman [0036], “workload distribution and staffing. The recommendations may identify chronic alerts in the system 100 as an understaffing/overstaffing issue and/or qualifications issue. The periodic reports may also include updated threshold values and/or criteria and may archive recorded information for future user”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wang, to include the feature of determining a capacity value, as taught by Bittmann, in order to output a notification regarding the deviation based on the capacity utilization value and threshold value (Bittmann [0023] & [0029]). This will improve scheduling task to the resources and workload balance (Bittmann [0038]). 
Regarding Claim 6: 

Claim 6 (Currently Amended): Wang in view of Bittmann disclose the system of claim 5, 
Bittmann further teach wherein the control and computing unit is configured to contrast, in the at least one notification, 5 sf-4386968Application No.: Not Yet AssignedDocket No.: 77705-20463.00 resources for which the degree of capacity utilization is greater than the upper threshold value with resources of a same type for which the degree of capacity utilization is less than the lower threshold value.  (Bittmann [0029-0033], “set threshold values for triggering a modification to one or more workers 105 workload schedule. Thresholds may include a threshold of 30% above average activity to identify an over-utilized worker 105 or group, and a threshold of 20% below average activity to identify an underutilized worker 105 or group, although other thresholds may be established as well ….such as 30% above, or 20% below … if the threshold has been satisfied, the server 125 may trigger an event. The event may include a workload analysis of workers”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wang, to include the feature of determining a capacity value, as taught by Bittmann, in order to output a notification regarding the deviation based on the capacity utilization value and threshold value (Bittmann [0023] & [0029]). This will improve scheduling task to the resources and workload balance (Bittmann [0038]).
Regarding Claim 7: 

Claim 7 (Currently Amended): Wang in view of Bittmann disclose the system of claim 1, 
Bittmann further teach wherein the control and computing unit is configured to define resources which have the highest degree of capacity utilization within a process or a process chain.  (Bittmann [0033], “the server 125 may notify the workers exceeding the overutilization threshold by a certain amount such as 50% above the over-utilization threshold”. Also, see [0031-0032], and [0038]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wang, to include the feature of determining a capacity value, as taught by Bittmann, in order to output a notification regarding the deviation based on the capacity utilization value and define resources which have the highest degree of capacity utilization for a task (Bittmann [0023] & [0029]). This will improve scheduling task to the resources and workload balance (Bittmann [0038]).
Regarding Claim 8: 

Claim 8 is the method claim corresponding to the system claim 1 rejected above. Therefore, Claim 8 is rejected under the same rational as claim 1. 
	
Regarding Claim 9: 

Claim 9 is the non-transitory claim (Wang [0009], “a non-transitory”.) corresponding to the system claim 1 rejected above. Therefore, Claim 9 is rejected under the same rational as claim 1. 

Regarding Claim 10: (Cancelled)

Claim 10 (Cancelled)  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2017/0185943 (hereinafter Wang) in view of Bittmann et al. US 2020/0005222 (hereinafter Bittmann). Further, in view of Hajmirfattahtabrizi, Mahboobehalsadat, and Huaming Song. "Investigation of bottlenecks in supply chain system for minimizing total cost by integrating manufacturing modelling based on MINLP approach." Applied Sciences 9.6 (2019): 1185. (hereinafter Song). 
Regarding Claim 11: 

Claim 11 (Currently Amended): Wang in view of Bittmann disclose the system of claim 1 but, does not specifically teach or disclose, however, Song, in the same field of endeavor teaches wherein the system is configured to identify bottlenecks in the schedule.  (Song page 2, finding the existing bottlenecks in performances by modeling the integer nonlinear programing as a minimizing model for cost supply, production, and distribution operations”. Pages 3-4, “identify the bottlenecks in process … ability to identify the bottlenecks of supply chain”. Page 6, “bottlenecks may present as potential or shifting in operation mode … machine breakdowns …. Operator carelessness”. Page 8, “scheduling and performance cost for finding the bottlenecks”. Also, see page 4 fig. 1”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wang, to include the feature of identify a bottlenecks, as taught by Song, in order to identify bottlenecks in the schedule (Song page 2). Also, it will improve the performance of scheduling and evaluating in supply chain. 

Regarding Claim 12: 

Claim 12 (New): Wang in view of Bittmann in view of Song disclose the system of claim 11, 
Wang further teach wherein the schedule is configured for producing and/or packaging objects of medicaments, crop protection agents, pesticides, and/or seeds.  (Wang [0018], “the production facility resources 107 may include various types of machine resources for assembling, manufacturing, modifying, or otherwise producing individual items for sale”. Wayne [0029], “the production schedule generator 102 is configured to aggregate the various types of data required for production processing of one or more production orders, in order to perform dynamic production scheduling that is optimized”.) )
Regarding Claim 13: 

Claim 13 (New): Wang in view of Bittmann disclose the system of claim 2, 
Wang further teach wherein the system of equations and/or inequalities is solved via [a linear programming model] method. (Wang Fig. 2 [0040], “a linear programming model (LPM) solver 128 is configured to process the parameterized objective function and associated constraints using associated LPM techniques) but, specifically fails to disclose a mixed integer linear optimization.
However, Song teaches the following limitation: 
wherein the system of equations and/or inequalities is solved via a mixed integer linear optimization method. (Sony pages 2-3, “supply, production, and distribution scheduling for joint selection of suppliers by using mixed integer linear programming … the production and outbound distribution scheduling model to minimize the total cost by using MILP”. Also, see page 9) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Wang, to include the feature of identify a bottlenecks by using mixed integer linear, as taught by Song, in order to identify bottlenecks in the schedule (Song page 2). Also, it will improve the performance of scheduling and evaluating in supply chain. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bury, Scott J., et al. "Enabling technologies for enterprise reliability." 2014 Reliability and Maintainability Symposium. IEEE, 2014. 
Hinckeldeyn, Johannes, et al. "Expanding bottleneck management from manufacturing to product design and engineering processes." Computers & Industrial Engineering 76 (2014): 415-428.
Zhou, Yong, Jian-Jun Yang, and Lian-Yu Zheng. "Multi-agent based hyper-heuristics for multi-objective flexible job shop scheduling: A case study in an aero-engine blade manufacturing plant." Ieee Access 7 (2019): 21147-21176
Shin, Jinho, Minho Lee, and James R. Morrison. "On the optimization of cycle time in assembly lines with parallel workstations and tasks requiring multiple workers." 2019 IEEE 15th International Conference on Automation Science and Engineering (CASE). IEEE, 2019. 
Yfantis, Vassilios, Francesc Corominas, and Sebastian Engell. "Scheduling of a consumer goods production plant with intermediate buffer by decomposition and mixed-integer linear programming." IFAC-PapersOnLine 52.13 (2019): 1837-1842.
Phan et al. US 2016/0148137: optimized asset maintenance and replacement schedule. 
Placiakis et al. US 2014/0324499: system and method for automatic shrinkage forecasting. 
Ericksen et al. US 2014/0172731: floor plan creation and worker assignment. 
Cassels et al. US 2010/0318392: Industrial status viewer system and method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624